DETAILED ACTION
Claims 1-8 received on 03/10/2021 are considered in this office action. Claims 1-8 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 is being considered by the
examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: REPORTING DEVICE SENDING COLLISION INFORMATION BASED ON DRIVING MODE AND OCCUPANT PRESENCE.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claim 1 and 8: driving mode recognizing section (generic placeholder) that (function) 
Claim 1: shock occurrence information acquiring section (generic placeholder) that (function) 
Claim 1: occupant recognizing section (generic placeholder) that (function) 
Claims 1 and 3: communication control section (generic placeholder) that (function) 
Claims 1-4: emergency reporting section (generic placeholder) that (function) 
Claims 5 and 8: autonomous driving notifying section (generic placeholder) that (function) 

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “driving mode recognizing section”, “shock occurrence information acquiring section”, “occupant recognizing section”, “communication control section” and “emergency reporting section”, they are interpreted to cover the corresponding structure of CPU or processor or electronic control unit (ECU) and equivalents thereof as supported by FIG. 1 (element 20) and a portion of paragraph 0031 of the specification reproduced below:
[0031] The CPU 20 functions as the communication control section 21, the driving mode recognizing section 22, the occupant recognizing section 23, the shock occurrence information acquiring section 24, the emergency reporting section 25, and the autonomous driving notifying section 26 by reading and executing a program 31 for controlling the reporting device 10 stored in the memory 30.

Regarding “autonomous driving notifying section”, it is interpreted to cover the corresponding structure of display, touch panel or speaker controlled by CPU and equivalents thereof as supported by a portion of paragraphs 0031 and 0036 of the specification reproduced below:
[0031] The CPU 20 functions as the communication control section 21, the driving mode recognizing section 22, the occupant recognizing section 23, the shock occurrence information acquiring section 24, the emergency reporting section 25, and the autonomous driving notifying section 26 by reading and executing a program 31 for controlling the reporting device 10 stored in the memory 30.
[0036] The autonomous driving notifying section 26 notifies the interior of the cabin that the autonomous driving mode is set by displaying a notification screen on the touch panel 74, outputting a guidance sound from the speaker, or the like.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagy (US 10579055 B2).

Regarding claim 8, Nagy teaches a reporting device used in a moving body capable of switching between an autonomous driving mode and a manual driving mode (col 6 lines 30-35: “As described in greater detail below, the drive state indicator 50 may be used by the electronic controller 12 to indicate the drive state of the autonomous vehicle. The drive state is based on at least the current operating mode (e.g., manual driving or autonomous driving) of the autonomous vehicle”), the reporting device comprising: 
a driving mode recognizing section that recognizes whether the moving body is set in the autonomous driving mode or the manual driving mode (FIG.3; col 8 lines 44-50: “Returning to FIG. 3, at block 102, the trip begins with the vehicle operating in manual mode. When in a manual portion of a trip, the electronic controller 12 controls the HMI 22 to display the mode and duration for the mode, using the drive state indicator 50, at block 104 (see FIG. 4B). The mode indicator 52 displays a solid letter ‘M’ to indicate that the vehicle is in manual mode”; col 9 lines 52-58: “When the driver requests a mode switch, autonomous driving mode is activated, at block 112. When operating in autonomous mode (block 114) the electronic controller 12 controls the HMI 22 to display the mode and duration for the mode, using the drive state indicator 50, at block 116 (see FIG. 4F). The mode indicator 52 displays a solid letter ‘A’ to indicate that the vehicle is in autonomous mode”, wherein “electronic controller 12” corresponds to driving mode recognizing section); and 
an autonomous driving notifying section that notifies an interior of the moving body that the moving body is in autonomous driving operation when recognizing that the moving body is moving while it is recognized by the driving mode recognizing section that the moving body is set in the autonomous driving mode (FIG.3; FIG. 4F; col 9 lines 52-58: “When the driver requests a mode switch, autonomous driving mode is activated, at block 112. When operating in autonomous mode (block 114) the electronic controller 12 controls the HMI 22 to display the mode and duration for the mode, using the drive state indicator 50, at block 116 (see FIG. 4F). The mode indicator 52 displays a solid letter ‘A’ to indicate that the vehicle is in autonomous mode.”, wherein “HMI 22” corresponds to an autonomous driving notifying section, and the “solid letter ‘A’” corresponds to the notification to an interior of the moving body that the moving body is in autonomous driving operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KONRARDY (US 9646428 B1) in view of Follmer (US 20090051510 A1).

Regarding claim 1, KONRARDY teaches a reporting device used in a moving body capable of switching between an autonomous driving mode and a manual driving mode (Abstract: “Methods and systems are provided for monitoring use of a vehicle having one or more autonomous (and/or semi-autonomous) operation features to determine and respond to incidents, such as collisions, thefts, or breakdowns”), 

the reporting device (col 14 lines 39-45: “FIG. 2 illustrates a block diagram of an exemplary mobile device 110 or an exemplary on-board computer 114 consistent with the system 100. The mobile device 110 or on-board computer 114 […] like the server 140, a controller 204”;) comprising: 
a driving mode recognizing section that recognizes whether the moving body is set in the autonomous driving mode or the manual driving mode (col 49 lines 55-62: “At block 1314, the server 140 may determine the operating control status of the vehicle 108 at the time of the accident based upon the received autonomous (and/or semi-autonomous) operation feature data regarding the use, configuration, and settings of the features. The vehicle 108 may be determined to have been either manually, fully autonomously, or partially autonomously operated at the time of the accident”, thus indicating that the controller recognizes whether the moving body is set in the autonomous driving mode or the manual driving mode, as it is sent by the “controller” to the server); 
an occupant recognizing section that recognizes whether an occupant is present in the moving body (col 20 lines 49-51: “In some embodiments, sensors 120 may indicate the number of passengers within the vehicle 108, including an indication of whether the vehicle is entirely empty”); 
a sensor information acquiring section that acquires collision that has occurred in the moving body (col 20 lines 32-40: “During operation, the sensors 120 may generate sensor data regarding the vehicle 108 and its environment. In some embodiments, one or more of the sensors 120 may preprocess the measurements and communicate the resulting processed data to the on-board computer 114. The controller 204 may receive sensor data from the sensors 120 at block 406. The sensor data may include information regarding the vehicle's position, speed, acceleration, direction, and responsiveness to controls”; col 21 lines 9-20: “At block 410, the controller 204 may process the sensor data, the communication data, and the settings or configuration information to determine whether an incident has occurred. As used herein, an “incident” is an occurrence during operation of an autonomous vehicle outside of normal safe operating conditions, such that one or more of the following occurs: (i) there is an interruption of vehicle operation, (ii) there is damage to the vehicle or other property, (iii) there is injury to a person, and/or (iv) the conditions require action to be taken by a vehicle operator, autonomous operation feature, pedestrian, or other party to avoid damage or injury. Incidents may include collisions”, wherein “collisions” indicate occurrence of “shock”); 
a communication control section that controls communication with a predetermined response system (col 41 lines 41-48: “Wireless communication with the driver or vehicle may indicate the severity and/or type of the accident; whether everyone involved (passengers, drivers, pedestrians, etc.) is alright, or if immediate assistance is needed; and/or the number of persons injured. Such accident related information may be automatically gathered by a smart vehicle and/or mobile device, and/or automatically transmitted to a remote server in the event of a vehicle accident.”; col 10 lines 2-4: “The remote server may be associated with an insurance provider, vehicle manufacturer, autonomous technology provider, and/or other entity”; col 22 lines 32-46: “When assistance is determined to be needed at block 432, the controller 204 or the server 140 may send a request for assistance at block 434. […] The request for assistance may include telephonic, data, or other requests to one or more emergency or vehicular service providers (e.g., local police, fire departments, state highway patrols, emergency medical services, public or private ambulance services, hospitals, towing companies, roadside assistance services, vehicle rental services, local claims representative offices, etc.)”, wherein “remote server” and “emergency or vehicular service providers” are examples corresponding to predetermined response system); and 
an emergency reporting section that sends, to the response system via the communication control section, first emergency information including at least one of no-occupant information indicating that no occupant is present in the moving body (col 41 lines 41-53: “Wireless communication with the driver or vehicle may indicate the severity and/or type of the accident; whether everyone involved (passengers, drivers, pedestrians, etc.) is alright, or if immediate assistance is needed; and/or the number of persons injured. Such accident related information may be automatically gathered by a smart vehicle and/or mobile device, and/or automatically transmitted to a remote server in the event of a vehicle accident. The automatic transmission of vehicle accident information may reduce the amount of information that is needed to be collected over the telephone, and may lead to a much quicker response time for first responders, ambulances, police, etc”; col 4 lines 7-19: “The request for assistance may include information regarding one or more of the following: the vehicle's location, one or more types of assistance required, other vehicles involved in the incident, pedestrians involved in the incident, vehicle operators involved in the incident, and/or passengers involved in the incident. The third parties to whom the request is transmitted may include one or more of the following: local police, state highway patrols, fire departments, emergency medical services, ambulance services, hospitals, towing companies, roadside assistance services, vehicle rental services, and/or local claims representative offices”) and 
when recognizing that a collision has occurred in the moving body based on the status information while it is recognized by the driving mode recognizing section that the moving body is set in the autonomous driving mode and it is recognized by the occupant recognizing section that no occupant is present in the moving body (FIG. 4A; FIG. 4B, wherein emergency reporting section that sends first emergency information to the response system when collision has occurred regardless of the number of passengers or driving mode). KONRARDY further teaches information including autonomous driving mode setting information indicating that the moving body is set in the autonomous driving mode (col 49 lines 55-63: “At block 1314, the server 140 may determine the operating control status of the vehicle 108 at the time of the accident based upon the received autonomous (and/or semi-autonomous) operation feature data regarding the use, configuration, and settings of the features. The vehicle 108 may be determined to have been either manually, fully autonomously, or partially autonomously operated at the time of the accident. Based upon the determination, the allocation of fault will be determined differently”), but fails to specifically teach first emergency information including autonomous driving mode setting information indicating that the moving body is set in the autonomous driving mode. 
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified request for assistance of KONRARDY to further include operating control status of the vehicle at the time of the accident because the operating status is accident related information which is required by the remote server, which may be of insurance, or emergency services such as the police when determining fault and liability. KONRARDY fails to specifically teach a shock occurrence information acquiring section that acquires shock occurrence information regarding a shock that has occurred in the moving body and recognize a shock.
	However, Follmer teaches a shock occurrence information acquiring section that acquires shock occurrence information regarding a shock that has occurred in the moving body (par [0101]: “Acceleration thresholds in vehicle monitoring system 905 may be configured to identify when a severe shock impact is experienced by a vehicle”) and recognize a shock (par [0101]: “Acceleration thresholds in vehicle monitoring system 905 may be configured to identify when a severe shock impact is experienced by a vehicle. The severe shock impact threshold may be set above a crash threshold, which would indicate that vehicle was in a traffic accident, and may be set above a hard driving threshold, which would indicated that the vehicle was being driven aggressively, such as by turning hard or braking hard”).
Follmer is considered to be analogous art because it is reasonably pertinent to the problem faced by the inventor of detecting shock and collision based on the sensor data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of KONRARDY to further incorporate the teachings of Follmer to use acceleration data to identify shock occurrence and consequently identify collision incident. Doing so would allow the vehicle monitoring system to detect collision incident using the acceleration/shock information, and increase the safety of the passenger by promptly responding to the situation by requesting for assistance.

Regarding claim 3, KONRARDY in view of Follmer teaches the reporting device according to claim 1. KONRARDY further teaches wherein the communication control section performs communication control of a voice call with the response system (col 22 lines 18-31: “In some embodiments, the determination at block 430 may be supplemented by a verification attempt, such as a phone call or communication through the on-board computer 114. Where the verification attempt indicates assistance is required or communication attempts fail, the server 140 or controller 204 would then determine that assistance is needed, as described above. For example, when assistance is determined to be needed at block 430 following an accident involving the vehicle 108, the server 140 may direct an automatic telephone call to a mobile telephone number associated with the vehicle 108 or the vehicle operator. If no response is received, or if the respondent indicates assistance is required, the server 140 may proceed to cause a request for assistance to be generated”, wherein “server” corresponds to the response system and “as a phone call or communication through the on-board computer 114” indicates communication control section performs communication control of a voice call with the response system), and 
the emergency reporting section outputs a predetermined sound prompting a response to an interior of the moving body while voice call communication with the response system is established by the communication control section (col 22 lines 19-28: “as a phone call or communication through the on-board computer 114 […] the server 140 may direct an automatic telephone call to a mobile telephone number associated with the vehicle 108 or the vehicle operator”, wherein “phone call” indicates outputs a predetermined sound prompting a response as audio alert such as a ringer would output a predetermined sound) after sending the first emergency information to the response system (FIG. 4B; col 21-22 lines 54-17: “FIG. 4B illustrates an alternative portion of the method 400 following an incident. When an incident is determined to have occurred at block 412, the controller 204 or the server 140 may record status and operating information at block 414, as above […] The determination at block 430 may include analysis of the type of incident, the sensor data regarding the incident (e.g., images from outward facing or inward facing cameras installed within the vehicle, identification of whether any passengers were present within the vehicle, determination of whether any pedestrians or passengers in other vehicles were involved in the incident, etc.). The determination of whether assistance is needed at block 430 may further include information regarding the vehicle status determined at block 414”; col 22 lines 18-21: “In some embodiments, the determination at block 430 may be supplemented by a verification attempt, such as a phone call or communication through the on-board computer 114”, wherein “supplemented by a verification attempt” indicates that the “verification attempt” will be performed after “analysis of the type of incident”, as the possibility of the incident occurring must be evaluated prior to the “verification attempt”).

Regarding claim 6, KONRARDY in view of Follmer teaches the reporting device according to claim 1. KONRARDY further teaches wherein the response system is a system operated by an emergency response agency (FIG. 4B; col 22 lines 32-46: “When assistance is determined to be needed at block 432, the controller 204 or the server 140 may send a request for assistance at block 434. The request may include information regarding the vehicle 108, such as the vehicle's location, the type of assistance required, other vehicles involved in the incident, the pedestrians involved in the incident, vehicle operators or passengers involved in the incident, and/or other relevant information. The request for assistance may include telephonic, data, or other requests to one or more emergency or vehicular service providers (e.g., local police, fire departments, state highway patrols, emergency medical services, public or private ambulance services, hospitals, towing companies, roadside assistance services, vehicle rental services, local claims representative offices, etc.)”, wherein “vehicular service providers (e.g., local police, fire departments, state highway patrols, emergency medical services, public or private ambulance services, hospitals, towing companies, roadside assistance services, vehicle rental services, local claims representative offices” are examples corresponding to an emergency response agency).

Regarding claim 7, KONRARDY in view of Follmer teaches the reporting device according to claim 6. KONRARDY further teaches wherein the emergency response agency is a PSAP (Public Safety Answering Point) (FIG. 4B; col 22 lines 32-46: “When assistance is determined to be needed at block 432, the controller 204 or the server 140 may send a request for assistance at block 434. The request may include information regarding the vehicle 108, such as the vehicle's location, the type of assistance required, other vehicles involved in the incident, the pedestrians involved in the incident, vehicle operators or passengers involved in the incident, and/or other relevant information. The request for assistance may include telephonic, data, or other requests to one or more emergency or vehicular service providers (e.g., local police, fire departments, state highway patrols, emergency medical services, public or private ambulance services, hospitals, towing companies, roadside assistance services, vehicle rental services, local claims representative offices, etc.).”, wherein “local police, fire departments, state highway patrols, emergency medical services, public or private ambulance services” are examples corresponding to PSAP (Public Safety Answering Point)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KONRARDY in view of Follmer and further in view of GILBERT-EYRES (DE102020107239A1).

The Espacenet English translation referenced by the Examiner is attached.

Regarding claim 2, KONRARDY in view of Follmer teaches the reporting device according to claim 1. The combination of KONRARDY in view of Follmer further teaches wherein the emergency reporting section sends the first emergency information to the response system when recognizing a shock at a level that is equal to or greater than a first predetermined level has occurred in the moving body based on the shock occurrence information while it is recognized by the driving mode recognizing section that the moving body is set in the autonomous driving mode (Follmer par [0101]: “Acceleration thresholds in vehicle monitoring system 905 may be configured to identify when a severe shock impact is experienced by a vehicle”; KONRARDY FIG. 4A, wherein Follmer specifically teaches “exceeding threshold” to indicate a collision event, and KONRARDY teaches sending the emergency information to the response system when an “incident has been detected” regardless of driving mode), and further teaches the emergency reporting section sends second emergency information to the response system when recognizing that a shock at a level that is equal to or greater than a recognizing section that the moving body is set in the manual driving mode (Follmer par [0101]: “Acceleration thresholds in vehicle monitoring system 905 may be configured to identify when a severe shock impact is experienced by a vehicle”; KONRARDY FIG. 4A, wherein Follmer specifically teaches “exceeding threshold” to indicate a collision event, and KONRARDY teaches sending the emergency information to the response system when an “incident has been detected” regardless of driving mode), but fails to specifically each a second predetermined level that is greater than the first predetermined level while it is recognized by the driving mode recognizing section that the moving body is set in the manual driving mode.
However, GILBERT-EYRES teaches a second predetermined level that is different from the first predetermined level while it is recognized by the driving mode recognizing section that the moving body is set in the manual driving mode (par [0024]: “changing a predetermined trigger threshold criterion for the at least one accident trigger based on the at least one measured vehicle-dependent external factor, the at least one external environmental factor, the identified driving characteristic de s vehicle, the at least one identified driver characteristic and the input of the current driver, and determination of a modified triggering threshold value criterion, comparison of the measured at least one accident trigger with the modified triggering threshold value criteria and implementation of a reaction action if the at least one accident trigger the modified triggering threshold value criteria Fulfills.”, wherein the threshold is varied based on “identified driving characteristic de s vehicle and identified driver characteristic” indicates a different thresholds for autonomous and manual modes as the “driving and driver characteristics” will be different).
GILBERT-EYRES is considered analogous to the claimed invention because it is reasonably pertinent to the problem of detection of collision. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined shock threshold of KONRARDY in view of Follmer and incorporate the teachings of GILBERT-EYRES by varying the threshold based on the driving mode/characteristic. Doing so would improve the accuracy of the monitoring method to detect a collision has occurred, thus reducing false triggering from varying driving maneuvers from various drivers or different driving modes. KONRARDY in view of Follmer further in view of GILBERT-EYRES fails to specifically teach a second predetermined level that is greater than the first predetermined level. 
	However, GILBERT-EYRES teaches a second predetermined level that is greater than the first predetermined level while it is recognized by the driving mode recognizing section that the moving body is set in the manual driving mode (par [0051]: “A method of the present disclosure provides the advantage that a car can be equipped with an ACN system to automatically monitor and take appropriate action if the car is involved in an accident while automatically changing the accident initiation criteria to account for external factors such as B. how the car is driven, how the car has been driven in the past, what the weather is like and who drives the car. This reduces the instances where the ACN system will send a request to the driver and possibly take further action, such as B. calling emergency services when in fact the car was not in an accident, just being driven aggressively. In addition, the method of the present disclosure will reduce instances where the ACN system does not send a request or take further action when the vehicle was actually involved in an incident that may require notification of emergency services.”, wherein a driver will likely drive more aggressively compared to the autonomous driving, thus the trigger threshold is expected to be higher).
	Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to set the triggering threshold during manual mode to be greater than the triggering threshold during autonomous mode, as taught by GILBERT-EYRES, because drivers will drive more aggressively compared to autonomous driving. Doing so would improve the accuracy of the monitoring method to detect a collision has occurred, thus reducing false triggering from varying driving maneuvers from various drivers or different driving modes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KONRARDY in view of Follmer and further in view of KIM (US 20150221142 A1).

Regarding claim 4, KONRARDY in view of Follmer teaches the reporting device according to claim 1. Follmer further teaches wherein the emergency reporting section sends first communication information based on the first emergency information to a related personnel terminal used by a related personnel of the moving body (FIG. 9; FIG. 10; par [0102]: “In response to the severe shock impact, the vehicle monitoring system automatically begins transmitting a distress message in step 1003. Preferably, the distress message will be transmitted continuously to optimize receipt by command authority 906 and/or by other vehicles 901-904”; par [0099]: “Information and data associated with vehicles 901-904 and vehicle monitoring system 905 may be stored in database 912. Command and control authority 906 may access database 912 either directly or indirectly, such as by using network 913, which may be any private, public or other data network. Database 912 and vehicle monitoring system 905 may also be accessed remotely using terminal 914, which may be coupled to the system via network 913 or Internet 910.)”), but fails to specifically teach doing so for a user of the moving body.
However, KIM teaches wherein the emergency reporting section sends first communication information based on the first emergency information to a user terminal used by a user of the moving body (FIG. 2B; FIG.3 steps 340-360; par [0024]: “If the event exceeds the relevance threshold, at step 360, the system may generate the notification, and send the notification to the user. In some embodiments, one or more software modules in the cloud may generate and/or send the notification to the user. Generally, any format may be used for the notification, including email, text message, SMS, MMS, telephone calls, social media services”; par [0009]: “While processing the event, the autonomous system may collect any relevant information and send a notification to the owner. In one embodiment, the autonomous system may first determine whether the event is important enough to notify the owner. The notification may contain an explanation of the event, as well as audio, pictures, and video captured by the autonomous system”).
KIM is considered analogous to the claimed invention because it is reasonably pertinent to the problem of reporting incident related information to related personnel such as the user via wireless communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of KONRARDY in view of Follmer and incorporate the teachings of GILBERT-EYRES and further sending incident related information to the user. Doing so would improve the awareness of the user by informing of the incident related information, thus allowing prompt response, if necessary. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KONRARDY in view of Follmer and further in view of Nagy.

Regarding claim 5, KONRARDY in view of Follmer teaches the reporting device according to claim 1. KONRARDY further teaches the various driving modes and the display, but fails to specifically teach comprising: an autonomous driving notifying section that notifies an interior of the moving body that the moving body is in the autonomous driving mode when recognizing that the moving body is moving while it is recognized by the driving mode recognizing section that the moving body is set in the autonomous driving mode.
However, Nagy teaches comprising: an autonomous driving notifying section that notifies an interior of the moving body that the moving body is in the autonomous driving mode when recognizing that the moving body is moving while it is recognized by the driving mode recognizing section that the moving body is set in the autonomous driving mode (FIG.3; FIG. 4F; col 9 lines 52-58: “When the driver requests a mode switch, autonomous driving mode is activated, at block 112. When operating in autonomous mode (block 114) the electronic controller 12 controls the HMI 22 to display the mode and duration for the mode, using the drive state indicator 50, at block 116 (see FIG. 4F). The mode indicator 52 displays a solid letter ‘A’ to indicate that the vehicle is in autonomous mode.”, wherein “electronic controller 12” corresponds to driving mode recognizing section and “HMI 22” corresponds to an autonomous driving notifying section, and the “solid letter ‘A’” corresponds to the notification).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of KONRARDY in view of Follmer to include the mode indicator of Nagy. Doing so would allow the driver to easily identify the current driving mode and available driving mode of the autonomous vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOURKE (US 20200334928 A1) teaches detecting vehicle collisions using telematics data and performing responsive action based on the severity of the collision, which comprises of notifying the user and notifying emergency services.
Faust (US 20180102001 A1) teaches detecting vehicle collisions, and performing the corresponding responsive action which comprises shutting down an engine, alerting occupants of the vehicle, alerting an emergency response team, alerting a remote assistant operator, unlocking and/or opening doors of the vehicle, and/or causing the vehicle to pull over and stop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668